

114 S1693 IS: To amend title 38, United States Code, to expand eligibility for reimbursement for emergency medical treatment to certain veterans that were unable to receive care from the Department of Veterans Affairs in the 24-month period preceding the furnishing of such emergency treatment, and for other purposes.
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1693IN THE SENATE OF THE UNITED STATESJune 25, 2015Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for reimbursement for emergency
			 medical treatment to certain veterans that were unable to receive care
			 from the Department of Veterans Affairs in the 24-month period preceding
			 the furnishing of such emergency treatment, and for other purposes.
	
		1.Expansion of emergency
 treatment reimbursement for certain veteransSection 1725(b)(2)(B) of title 38, United States Code, is amended—
 (1)by inserting (i) after (B);
 (2)by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:
				
 (ii)the veteran was unable to receive care under this chapter within such 24-month period because of a waiting period imposed by the Department with respect to a new patient examination of such veteran..